                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

SHAPAT NABAYA                               §
(BOP Register No. 90804-083),               §
                                            §
             Petitioner,                    §
                                            §
V.                                          §          No. 3:19-cv-215-L-BN
                                            §
WARDEN M. UNDERWOOD,                        §
                                            §
             Respondent.                    §

      FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                UNITED STATES MAGISTRATE JUDGE

      Shapat Nabaya, also known as Norman Abbott, an inmate at a federal facility

in this district, initially filed this pro se action against persons providing dental care

to prisoners. See, e.g., Dkt. Nos. 7 & 17. He has now filed, in the pending action, a

petition for writ of habeas corpus under 28 U.S.C. § 2241. See Dkt. Nos. 21-24.

      But, before he took that step, his case was referred to the undersigned United

States magistrate judge for pretrial management under 28 U.S.C. § 636(b) and a

standing order of reference from United States District Judge Sam A. Lindsay.

      The undersigned enters these findings of fact, conclusions of law, and

recommendation that, while his civil claims – and thus this suit will remain pending

– the Court should dismiss the Section 2241 petition for lack of jurisdiction. Further,

because Nabaya elected to insert a habeas petition into a pending civil action, the

Court should direct the Clerk of Court to open for statistical purposes a new Section

2241 case and to close the same on the basis of any order accepting or adopting these
findings, conclusions, and recommendation.

                              Applicable Background

      Nabaya

      is a serial filer with a history of bringing meritless cases ... against public
      officials. See, e.g., United States v. Nabaya, No. 3:14-cv-835 (HEH), 2015
      WL 300499 (E.D. Va. Jan. 22, 2015); Nabaya v. Dudeck, 38 F. Supp. 3d
      86 (D.D.C. 2014); Abbott v. Trant, No. 09-cv-2337, 2009 WL 4899214
      (D.D.C. Dec. 9, 2009). In January 2015, based on Nabaya’s “historically
      meritless” litigation against the IRS, a federal judge in the Eastern
      District of Virginia permanently enjoined him from filing tax lawsuits in
      any federal court without first seeking leave to do so. See Nabaya, 2015
      WL 300499, at *1, *3.
              While there are, unfortunately, some people like Nabaya who
      abuse our country’s legal system in this way, he has earned the unusual
      distinction of being convicted for it[, as ]Nabaya was indicted in the
      Eastern District of Virginia for his “pro se legal crusade” against an IRS
      Revenue Officer known as Wally Stark, in the course of which he filed
      multiple vexatious and harassing lawsuits against Stark in state and
      federal court.

Nabaya v. Aber, Civ. A. No. 17-440 (TJK), 2018 WL 1583311, at *1 (D.D.C. Mar. 31,

2018) (citation omitted)

      He now stands “convicted following a jury trial of retaliating against a federal

officer by false claim, 18 U.S.C. § 1521 (2012), and false statement in bankruptcy, 18

U.S.C. § 152(3) (2012),” for which “[t]he district court imposed an upward variance

sentence of 71 months’ imprisonment on the § 1521 offense and 60 months on the § 152

offense, to run concurrently.” United States v. Nabaya, 765 F. App’x 895, 897 (4th Cir.

2019) (per curiam); see also United States v. Nabaya, No. 3:17-cr-003 (E.D. Va.). The

United States Court of Appeals for the Fourth Circuit recently affirmed the judgments

against him. See Nabaya, 765 F. App’x at 897.


                                            -2-
      Through the current Section 2241 petition, Nabaya brings habeas claims based

on alleged Speedy Trial and Sixth Amendment violations and asserts that the

sentencing court lacked subject matter jurisdiction. See, e.g., Dkt. No. 21 at 5-6.

                           Legal Standards and Analysis

      “Federal courts are authorized, under 28 U.S.C. § 2243, to dispose of habeas

corpus matters ‘as law and justice require,’” Hilton v. Braunskill, 481 U.S. 770, 775

(1987) – that statute “authorizes a district court to summarily dismiss a frivolous

habeas-corpus petition prior to any answer or other pleading by the government,” Gatte

v. Upton, No. 4:14-cv-376-Y, 2014 WL 2700656, at *1 (N.D. Tex. June 13, 2014)

(footnote omitted).

      And, under the Rules Governing Section 2254 Cases in the United States

District Courts – which “also apply to § 2241 habeas cases,” Romero v. Cole, No. 1:16-

cv-148, 2016 WL 2893709, at *2 & n.4 (W.D. La. Apr. 13, 2016) (collecting authority,

including Castillo v. Pratt, 162 F. Supp. 2d 575, 576 (N.D. Tex. 2001)), rec. accepted,

2016 WL 2844013 (W.D. La. May 12, 2016) – “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition,” RULE 4, RULES GOVERNING SECTION 2254

CASES IN THE UNITED STATES DISTRICT COURTS.

      Section 2241 “is the proper procedural vehicle if a prisoner ‘challenges the

execution of his sentence rather than the validity of his conviction and sentence.’”

Gallegos-Hernandez v. United States, 688 F.3d 190, 194 (5th Cir. 2012) (quoting United

States v. Cleto, 956 F.2d 83, 84 (5th Cir. 1992)); see also Robinson v. United States, 812

                                           -3-
F.3d 476, 476 (5th Cir. 2016) (per curiam) (“Section 2255 provides ‘the primary means

of collaterally attacking a federal sentence.’ Section 2241, on the other hand, is used

to challenge ‘the manner in which a sentence is executed.’” (quoting Tolliver v. Dobre,

211 F.3d 876, 877 (5th Cir. 2000))).

      But, because the Section 2241 petition “raises errors that occurred at or prior to

sentencing,” it “should be construed as a § 2255 motion.” Robinson, 812 F.3d at 476

(citing Tolliver, 211 F.3d at 877-78). And, under Section 2255’s

      savings clause, a § 2241 petition that attacks custody resulting from a
      federally imposed sentence may be entertained if the petitioner shows
      that the remedy provided under § 2255 is inadequate or ineffective to test
      the legality of his detention. Jeffers v. Chandler, 253 F.3d 827, 830 (5th
      Cir. 2001); see also § 2255(e).

      [A petitioner] has the burden of showing that the § 2255 remedy is
      inadequate or ineffective. See Wesson v. United States Penitentiary
      Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002). He must show that his
      claims are “based on a retroactively applicable Supreme Court decision
      which establishes that the petitioner may have been convicted of a
      nonexistent offense” and were “foreclosed by circuit law at the time when
      the claim[s] should have been raised in [his] trial, appeal, or first § 2255
      motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
      2001); see also Jeffers, 253 F.3d at 830-31.

Id. at 476-77.

      Because Nabaya’s Section 2241 petition fails to raise a claim “that is based on

a retroactively applicable Supreme Court decision,” the Court is “without jurisdiction

to consider [it].” Sanchez v. Chandler, No. 4:15-cv-458-Y, 2015 WL 4486773, at *1 & *2

(N.D. Tex. July 23, 2015) (citing Garland v. Roy, 615 F.3d 391, 394 (5th Cir. 2010);

Reyes-Requena, 243 F.3d at 904; Christopher v. Miles, 342 F.3d 378, 385 (5th Cir.



                                          -4-
2003)).1

                                  Recommendation

      The Court should dismiss the 28 U.S.C. § 2241 petition [Dkt. Nos. 21-24] for lack

of jurisdiction and direct the Clerk of the Court to open for statistical purposes a new

Section 2241 case (nature of suit 530 directly assigned, per Special Order 3-250, to

Judge Lindsay and to the undersigned) and to close the same on the basis of any order

accepting or adopting these findings, conclusions, and recommendation.

      A copy of these findings, conclusions, and recommendation shall be served on all

parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections within

14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).

In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure



      1
         See also Carter v. Blackmon, 732 F. App’x 268, 270 (5th Cir. 2018) (per
curiam) (“Although the district court did not address its jurisdiction under the
savings clause, we are required to examine it. Carter has failed to show that he was
actually innocent of the crime of conviction, and he is not entitled to use the savings
clause of § 2255 to challenge his sentence by petitioning under § 2241. Because
Carter failed to meet the savings-clause standard and was convicted and sentenced
in the Eastern District of Missouri, the district court for the Southern District of
Mississippi lacked jurisdiction to consider his Johnson and Mathis claims.”
(citations omitted)).

                                           -5-
to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: October 29, 2019



                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                         -6-
